UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6863


JOHN ALAN MILLER,

                  Plaintiff – Appellant,

             v.

ROCK HILL CITY POLICE        DEPARTMENT,    c-o   Rock    Hill   Law
Enforcement Center,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Joseph F. Anderson, Jr., Chief
District Judge. (2:09-cv-00737-JFA)


Submitted:    September 29, 2009            Decided:     October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Alan Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Alan Miller appeals the district court’s order

denying    relief    on    his    42    U.S.C.       § 1983      (2006)   civil        rights

complaint.         The     district       court      referred      this     case           to    a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The   magistrate     judge       recommended         that    relief    be    denied             and

advised Miller that failure to file specific objections to this

recommendation would waive appellate review of a district court

order based upon the recommendation.                        Although Miller filed a

response to the magistrate judge’s recommendation, he did not

specifically       object     to       the        dispositive      portions           of        the

recommendation.

             The    timely       filing       of     specific      objections              to     a

magistrate     judge’s      recommendation            is    necessary       to        preserve

appellate review of the substance of that recommendation when

the   parties       have     been       warned        of     the    consequences                 of

noncompliance.       United States v. Midgette, 478 F.3d 616, 621-22

(4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140 (1985).

Miller has waived appellate review by failing to file specific

objections     after      receiving       proper      notice.         Accordingly,               we

affirm the judgment of the district court.                        We deny all pending

motions,     including      Miller’s         motions       for   damages,        to    impose

sanctions, to compel the release of evidence and documents, for



                                              2
the     appointment     of     counsel,    for    transcripts      at    Government

expense, and for default judgment.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented    in   the    materials

before    the   court    and    argument      would   not    aid   the   decisional

process.

                                                                           AFFIRMED




                                          3